department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita tl-n-5009-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm mct cin attn james kagy from associate chief_counsel income_tax accounting cc ita subject donation of memorabilia and records this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-5009-00 legend individual a individual b individual c entity entity entity location location location trust corporation company corporation a corp subsidiary b corp c corp d corp acquisition co acquisition co taxpayer charitable_organization merchandise date date date date date date date date date year year year year year year year year year year year year year tl-n-5009-00 issue whether the corporate records donated by corporation to charitable_organization are properly excluded from the definition of capital assets in accordance with sec_1221 for purposes of determining whether the contribution is subject_to the limitation imposed by sec_170 conclusions the corporate records qualify as property that is similar to a letter or memorandum within the meaning of sec_1221 however we do not recommend pursuing the argument that the successor entity here is the taxpayer for whom the property was prepared or produced we do not have sufficient facts to assess the strength of the argument that the basis of the property donated by corporation can be determined in whole or in part by reference to the basis of such property in the hands of a taxpayer for whom the property was prepared or produced this is particularly true of the records created on or before date facts we rely on the facts set forth in your memorandum requesting advice including the attachments in year individual a and individual b formed entity a partnership that operated in location and manufactured merchandise in year the company moved to a site in location owned by individual c the name of the company was changed and eventually individual a and individual b sold their majority interest in this venture to individual c in year individual a and individual b reformed their partnership and moved to location because of the need for merchandise during the civil war the partnership became one of the leading manufacturers of merchandise and related equipment in the united_states it was eventually known as entity taxpayer is the parent of corporation and filed a consolidated_return in which the charitable_contribution now in dispute was claimed the contribution was made by corporation and the issue we address is whether the donated property should be included in the definition of a capital_asset tl-n-5009-00 on date a corporation succeeded entity on date trust was formed to take over the business_trust operated the business until date when corporation was formed in year a corp acquired a controlling_interest in corporation in year corporation was merged with subsidiary a subsidiary of a corp subsidiary was the surviving entity with corporation operating as a division in year subsidiary was merged into a corp in year b corp purchased a controlling_interest in a corp late in year b corp was acquired in a leveraged_buyout headed by d corp in order to help finance the acquisition corporation was immediately placed on the market an agreement dated date between a corp and b corp provides a plan for the reorganization and liquidation of a corp under sec_332 of the internal_revenue_code a second agreement of the same date between the subsidiaries of a corp including the successor to corporation b corp and c corp provides for the reorganization and liquidation of b corp under sec_332 the agreement identifies the successor to corporation as company formerly acquisition co a certificate filed on date evidences the merger of a corp into b corp under the name of b corp a second certificate filed on date evidences the merger of b corp into c corp under the name of b corp on date the assets of the successor to corporation were transferred to company acquisition co in anticipation of its sale a certificate dated date certifies that a resolution has been adopted amending the articles of incorporation of acquisition co to change the name to company a second certificate of the same date certifies that company has adopted a resolution changing the name from company to corporation on date taxpayer formed acquisition co to acquire the stock of corporation on date acquisition co entered into an agreement with a corp a wholly owned subsidiary of b corp to purchase all of the stock of corporation the sale was completed during year and on date acquisition co changed its name to taxpayer taxpayer remained the owner of corporation during year the year of the donation in year corporation donated a large amount of merchandise and boxes of records to charitable_organization a qualified charitable_organization the records included the books_and_records of the predecessors to corporation dating from year to year on its consolidated_return for year taxpayer claimed a deduction for a charitable_contribution in an amount equal to the full market_value of the property donated we understand that the service does not dispute the tl-n-5009-00 taxpayer’s treatment of the merchandise in addition the service disputes neither the fact that corporation made a qualified_contribution of the books_and_records nor the estimation of the fair_market_value of the books_and_records the sole issue for consideration is whether the contribution is subject_to the limitation imposed by sec_170 because the books_and_records should properly be excluded from the definition of capital assets in accordance with sec_1221 now sec_1221 law and analysis sec_170 provides that for contributions made in property other than money the amount of the contribution is equal to the fair_market_value of the property on the date of the contribution reduced as provided in sec_170 sec_170 provides that the amount of any charitable_contribution of property must be reduced by the sum of the amount of gain which would not have been long-term_capital_gain if the contributed_property had been sold by the taxpayer at its fair_market_value determined at the time of the contribution generally for purposes of applying this paragraph property which is property_used_in_the_trade_or_business as defined in sec_1231 shall be treated as a capital_asset sec_1222 defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent such gain is taken into account in computing gross_income in year sec_1221 provided that for purposes of subtitle a the term capital_asset meant property held by the taxpayer whether or not connected with his trade_or_business but did not include- a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by- a a taxpayer whose personal efforts created the property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the tl-n-5009-00 basis of such property in the hands of a taxpayer described in subparagraph a or b sec_1_1221-1 provides in the case of sales or other dispositions occurring after date that a letter a memorandum or similar_property is excluded from the term capital_asset if held by i a taxpayer whose personal efforts created such property ii a taxpayer for whom such property was prepared or produced or iii a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such property in the hands of a taxpayer described in subdivision i or ii above sec_1_1221-1 further provides that the phrase similar_property includes property such as a draft of a speech a manuscript a research paper an oral recording a transcript of an oral interview or of dictation a personal or business diary a log or journal a corporate archive including a corporate charter office correspondence a financial record a drawing or a dispatch a letter memorandum or property similar to a letter or memorandum addressed to a taxpayer shall be considered as prepared or produced for him however property such as a corporate archive office correspondence or a financial record shall not be considered similar_property if it is sold or disposed of as part of a going business and it has no significant value separate and apart from its relation to and use in such business sec_1_1221-1 provides that a letter memorandum or property similar to a letter or memorandum which is prepared by personnel who are under the administrative control of a taxpayer such as a corporate executive shall be deemed to have been prepared or produced for him whether or not such letter memorandum or similar_property is reviewed by him in p l sec_532 substituted a in general for purposes for for purposes in sec_1221 sec_1_1221-1 was amended by treasury_decision to conform the regulations to amendments to sec_1221 made in the tax reform act of pub l 83_stat_643 c b according to t d certain terms suggesting that the regulations applied only to individual taxpayers were replaced to make clear that the references also included corporations 1975_2_cb_335 the final regulations were approved on date tl-n-5009-00 sec_1231 provides that the term property_used_in_the_trade_or_business does not include a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by a taxpayer described in paragraph of sec_1221 other similar_property in 97_tc_445 the issue was whether the taxpayer’s contribution of a newspaper clippings library was subject_to the limitation under sec_170 the taxpayer argued that the clippings library was a capital_asset because it was not an asset described in sec_1221 alternatively the taxpayer argued that sec_1221 did not apply to corporate taxpayers addressing the issue of the proper characterization of the clippings library the tax_court indicated that the characterization of the library depended on whether it fell within the category of a letter or memorandum or similar_property described in sec_1221 chronicle publishing t c pincite the court cited sec_1_1221-1 with approval and relied on the regulation in analyzing whether the clippings library constituted similar_property for purposes of sec_1221 the court concluded that the library fell within the scope of a corporate archive and therefore in accordance with the regulation was included within the phrase similar_property id pincite similarly in revrul_82_9 1982_1_cb_39 well cuttings scout tickets and well logs donated by the taxpayer were excluded from the definition of capital assets under sec_1221 the revenue_ruling relied on sec_1_1221-1 in concluding that the donated items provided records of the taxpayer’s well drilling operations and thus were sufficiently similar to memoranda or business logs to be similar_property within the meaning of sec_1221 c b pincite we have reviewed the list of donated business records that you provided and we agree that the description of similar_property in sec_1_1221-1 is sufficiently broad to cover the listed documents thus we conclude the records constitute property similar to a letter or memorandum within the meaning of sec_1221 held by the proper taxpayer once it is determined the records are property similar to a letter or memorandum a determination must be made whether at the time of the gift to charitable_organization they were held by a taxpayer for whom such property was prepared tl-n-5009-00 or produced or a taxpayer in whose hands the basis of such property would be determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such property in the hands of a taxpayer for whom the property was prepared or produced we understand that corporation donated the records in year although there is no question that corporation is the successor-in-interest to the entities that prepared and produced the records whether corporation should be considered the same taxpayer or a taxpayer in whose hands the basis of the records would be determined by reference to a predecessor’s basis is not free from doubt the same taxpayer the regulations under sec_1221 provide little guidance on this issue sec_1 c merely indicates that a letter or memorandum or property similar to a letter or memorandum which is prepared by personnel who are under the administrative control of a taxpayer such as a corporate executive shall be deemed to have been prepared or produced for the corporate executive whether or not the document was reviewed by him or her this does not answer the question in this case which is whether a taxpayer that has been involved in several reorganizations should be considered the same taxpayer as its predecessor entities for purposes of sec_1221 although we believe arguments could be fashioned to support both affirmative and negative answers to this question we have concluded it is inadvisable to argue that corporation is the same taxpayer as the original creators of the records in this case this position would be inconsistent with service position in a number of cases concerning issues unrelated to sec_1221 we conclude sec_1221 is inapplicable to corporation sec_1_1221-1 provides generally that property is created in whole or in part by the personal efforts of a taxpayer if the taxpayer performs literary theatrical musical artistic or other creative or productive work which affirmatively contributes to the creation of the property or if the taxpayer directs and guides others in the performance of such work a taxpayer such as a corporate executive who merely has administrative control of writers actors artists or personnel and who does not substantially engage in the direction of such persons in the performance of their work does not create property by his personal efforts in the instant case corporation is a manufacturer and is not involved in the creation of literary or artistic work accordingly corporation does not create property by its personal efforts tl-n-5009-00 in 92_tc_206 the primary issue was the propriety of changing a business’ method_of_accounting taxpayer-husband operated a publishing business as a sole_proprietorship the change in method_of_accounting included an adjustment under sec_481 and the taxpayers argued that if the court determined sec_481 was applicable the adjustment should not include amounts attributable to the business’ pre-1954 years according to the taxpayers under sec_481 the business was entitled to limit the sec_481 adjustment in respect of any taxable_year to which sec_481 did not apply the commissioner argued that the taxpayers were not entitled to relief under sec_481 because the entity that existed prior to was a different taxpayer from the taxpayer that existed in the year_of_change the taxpayers’ publishing business had been founded in by petitioner- husband’s parents and operated as a partnership in petitioner-husband became a partner causing the partnership to be reorganized in when petitioner-husband’s father died the partnership was reorganized again with petitioner-husband and his mother as the partners in when petitioner- husband’s mother died the business became a sole_proprietorship based on these facts the commissioner took the position that the business existing in the year in dispute was not the same entity or the same taxpayer as had been in existence in and in prior years accordingly the commissioner argued the business was not entitled to a reduction in the sec_481 adjustment for years prior to the tax_court agreed indicating that the benefits of the pre-1954 code exclusion under sec_481 were available only to the person or entity who is the taxpayer within the meaning of sec_481 id pincite according to the court for purposes of applying sec_481 a successor entity whose existence arose after should be treated as a different taxpayer from its predecessor in 1_tc_513 the tax_court denied the taxpayer a dividend_carryover credit based on a similar argument the taxpayer in marion-reserve power had been formed through the consolidation of sec_481 reads as follows there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer tl-n-5009-00 four companies prior to the consolidation in one of the four companies had paid dividends which exceeded its adjusted_net_income that company thus became entitled to a dividends_paid credit after the four companies consolidated the resulting company the taxpayer claimed the credit on its return the commissioner disallowed the credit carryover based on a determination that the taxpayer claiming the credit was not the same taxpayer as the taxpayer that had earned the credit again the court agreed with the commissioner the tax_court rejected the taxpayer’s argument that a successor_corporation in a statutory merger consolidation was as a matter of law the continuing corporate entity of its constituent companies despite the fact that there were no material differences in business operations and the fact that the resulting corporation was clearly related to the predecessor company the court was not persuaded that the taxpayer was the same entity after the consolidation id pincite because the credit was allowable only to the extent a corporate taxpayer had paid dividends and the taxpayer was not the same taxable entity the court concluded it was not entitled to the deduction similarly in 22_bta_97 the board_of_tax_appeals upheld the commissioner’s disallowance of net_operating_loss carryovers by a successor_corporation the board agreed that the taxpayer was not the same taxpayer as had generated the losses and that it accordingly was not entitled to claim the carryover losses in the supreme court changed the focus of the test for determining whether a successor_corporation should be allowed to carry over net operating losses of a predecessor in 353_us_382 the government argued that a net_loss carryover was not available unless the corporation claiming the loss was the same taxable entity as that which sustained the loss the supreme court specifically declined to reach this issue instead it upheld the disallowance of the loss carryover based on the fact that the income against which the offset was claimed was not produced by substantially the same businesses as those incurring the losses before the loss carryover issue was resolved through legislation the cases subsequent to libson generally applied the substantially the same business test however the fact remains that in three different situations the commissioner has fashioned arguments based on a narrow interpretation of what constitutes the same taxpayer under the circumstances we do not recommend arguing for purposes of sec_1221 that corporation is the same taxpayer as the entity responsible for the preparation or production of the books_and_records in years before year tl-n-5009-00 a taxpayer in whose hands the basis of such property would be determined sec_351 generally provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation under sec_368 certain transactions such as statutory mergers are treated as reorganizations and as such are non-taxable sec_362 generally provides that the basis_of_property acquired by a corporation in a sec_351 transfer shall be the same as the basis of the transferor increased by gain recognized to the transferor sec_362 provides the same basic rule if the property is received in a reorganization under sec_368 the records donated by corporation would be excluded from the definition of capital assets under sec_1221 if at the time of the donation corporation 2's basis in the records was determined in whole or in part by reference to the basis of such property in the hands of a taxpayer whose personal efforts created such property or by reference to the basis of such property in the hands of a taxpayer for whom such property was prepared or produced corporation would receive such basis in the property if the property was received in a transaction in which gain_or_loss was not at least partially recognized a corporate taxpayer generally recognizes no gain_or_loss on the receipt of property under sec_351 and the reorganization provisions of sec_368 our research did not reveal authority directly on point under the circumstances presented in this case however the legislative_history to sec_1221 and revrul_75_202 1975_1_cb_170 shed some light the legislative_history to sec_1221 indicates that paragraph c was intended to apply to situations where the taxpayer receives property in a transaction that is partly or wholly subject_to non-recognition such as transfer by gift see s rep 81st cong 2nd sess in revrul_75_202 an author organized corporation x and transferred his copyright to a work he had written in exchange for all the stock of the corporation corporation x subsequently transferred its rights in the copyright to corporation y the issue was whether the amounts received by corporation x were the proceeds of a sale of the copyright or royalty income from the license of the copyright it was determined that the amounts constituted proceeds from the sale of the copyright further the service held that sec_1221 excluded the copyright property from the definition of a capital_asset and that hence corporation x received tl-n-5009-00 ordinary_income on the transfer although the revenue_ruling did not elaborate on why the property fell within the definition of sec_1221 it is apparent that this is because corporation x determined its basis in the property by reference to the author thus it appears likely that the transfer to corporation x of the copyright qualified for non-recognition under sec_351 of the code our analysis of the transactions submitted for our review begins with year because we do not have adequate_records with respect to the earlier transactions with regard to the transactions entered into beginning in year our analysis is as follows year 6-a controlling_interest in corporation was acquired by a corp this acquisition appears to be a taxable stock acquisition however corporation the corporate owner of the records remains in existence as the same entity before and after the acquisition accordingly corporation’s basis in assets would be the same before and after the acquisition and the records probably would be excluded from capital assets under sec_1221 or c year 7-corporation was merged with subsidiary this merger may have been a tax-free reorganization as defined in sec_368 since both entities were owned by a corp under sec_381 subsidiary would probably be treated as the successor to corporation and the basis of the assets of corporation in its hands would probably be the same as the basis of the assets in the hands of corporation consequently this transaction might fall within the exclusion of sec_1221 year 9-subsidiary was merged with a corp this transaction may qualify for non-recognition treatment under sec_332 under sec_381 a corp would be treated as the successor to subsidiary and in accordance with above as the successor to corporation consequently the basis of corporation’s assets in the hands of a corp would probably be the same and the transaction would appear to fall within the exclusion of sec_1221 year 10-b corp purchased a majority of the stock of a corp and merged the two companies tl-n-5009-00 we would need to know the details of the transaction however it appears that the merger may not constitute a reorganization under the principles of 61_tc_168 year 11-b corp was purchased by d corp which immediately put corporation up sale this transaction appears to be a taxable stock acquisition with corporation remaining intact the transaction would appear to fall under sec_1221 the transaction however may not fall under sec_1221 if a valid sec_338 election was made sec_338 provides that if a purchasing_corporation makes an election under the section then in the case of any qualified_stock_purchase or more stock purchase the target_corporation shall be treated as having sold all of its assets and shall be treated as a new corporation which purchased all of the assets sold by the target_corporation consequently under sec_1221 corporation the target_corporation would not be treated as the same entity following the stock purchase the transaction would not fall under sec_1221 because the inside assets of corporation would be treated as having been acquired in a purchase by the new target_corporation year 12-corporation’s name was changed to corporation and taxpayer acquired all of corporation 2's stock this transaction appears to be a taxable stock acquisition the transaction would appear to fall under sec_1221 because corporation the corporate owner of the records remains in existence as the same entity before and after the acquisition similar to above however this result could change if a valid sec_338 election was made by the purchasing_corporation as we have indicated the facts concerning these mergers and acquisitions particularly concerning the transactions that occurred before year are not fully developed thus we are unable to assess the strength of our argument that the basis of the property donated by corporation is determined in whole or in part by reference to the basis of the property in the hands of a taxpayer whose personal efforts created the records or for whom such records were prepared or produced tl-n-5009-00 case development hazards and other considerations the agent does not appear to question the validity of the consolidated_return filed by taxpayer under the facts before us the purchaser of corporation appears to be listed as taxpayer plc incorporated in great britain the facts also state that taxpayer filed a consolidated_return with corporation it is not clear whether the purchasing_corporation and the corporation that filed the consolidated_return with corporation are the same corporations we note that only domestic corporations are entitled to file u s consolidated_returns see sec_1501 and sec_1504 taxpayer plc would not be entitled to file a consolidated_return with corporation if it is a foreign_corporation even if corporation is precluded from filing a return with taxpayer corporation would probably be able to claim the charitable_contribution_deduction assuming the deduction is otherwise valid on its own behalf in terms of additional factual development in addition while we have attempted to analyze these transactions as thoroughly as possible we note that the facts surrounding each merger acquisition and restructuring must be fully developed in order for the service to make a meaningful determination on the application of sec_1221 we also acknowledge the fact that there is little direct authority under sec_1221 in support of the position that corporation is either the taxpayer for whom the donated property was prepared or a taxpayer in whose hands basis would be is determined by reference to a taxpayer for whom the property was prepared finally we point out that in 110_tc_189 the tax_court concluded that business records were not covered under sec_1221 in martin ice cream one of the issues in dispute was whether the stock of a subsidiary was a capital_asset in the hands of the taxpayer the tl-n-5009-00 taxpayer argued that because business records that were transferred to the subsidiary were not capital assets under sec_1221 the stock received in exchange could not be a capital_asset the court held that the stock was a capital_asset and in dicta relied on sec_1221 to reject the taxpayer’s argument that the business records were excluded from the definition of capital assets the court reasoned that because the legislative_history of the predecessor to sec_1221 indicated that the provision was intended to deal only with writings and artistic works business records did not fall within the narrow category of assets described in the provision the argument made by the taxpayer in martin does not appear to have been addressed by the service on brief so we cannot tell how the court reached its conclusion in any event while we agree with the court’s conclusion in martin ice cream that the stock was a capital_asset we do not agree with the court’s interpretation of sec_1221 sec_1221 was amended in to include letters memoranda and property similar to letters and memoranda as well as copyrights and compositions of a literary musical or artistic nature the court relied on legislative_history that did not reflect the expansion in the scope of the statute service position on the scope of sec_1221 as amended is reflected in the regulations which have already been discussed these regulations which were promulgated in make it clear that sec_1221 is no longer intended to be limited to literary or artistic works and that business records may be excluded from the definition of capital assets under certain circumstances in light of the regulations we view it unlikely that taxpayer will make an argument based on the court’s conclusion in martin ice cream nevertheless we wanted to bring martin ice cream to your attention as a precautionary measure heather c maloy associate chief_counsel income_tax accounting thomas d moffitt acting branch chief cc ita by
